256 U.S. 125 (1921)
WALL, ADMINISTRATRIX OF WALL,
v.
CHESAPEAKE & OHIO RAILWAY COMPANY.
No. 237.
Supreme Court of United States.
Argued March 21, 1921.
Decided April 11, 1921.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
Mr. C. Paul Tallmadge, with whom Mr. Almon W. Bulkley and Mr. Clair E. More were on the brief, for plaintiff in error.
Mr. Worth E. Caylor for defendant in error.
*126 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
An Illinois statute of 1903 amended the Act of 1853 which gave a right of action for wrongful death by adding thereto  "Provided further, that no action shall be brought or prosecuted in this State, to recover damages for a death occurring outside of this State." Our jurisdiction is invoked upon the theory that validity of the amending act was challenged below because of conflict with the Federal Constitution. But the point was not raised prior to the petition to the Supreme Court for a rehearing which was overruled without more. 290 Illinois, 227. It could have been presented earlier. According to the well established rule we may not now consider it; and the writ of error must be dismissed. Godchaux Co. v. Estopinal, 251 U.S. 179.
Dismissed.